DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comment Regarding Previously Allowed Subject Matter
The previously allowed claims were based upon the analysis of the rectifier as being a defined AC/DC rectifier.  With the alterations made to claim 1, the definition of what was previously known as the rectifier has been fundamentally altered.  As such, the previously allowed claims no longer contain allowable subject matter. 

Response to Arguments
Applicant's arguments regarding the Oktavec rejection have been fully considered but they are not persuasive. In accordance with the amended claims, the Examiner has amended the rejection.  Furthermore, upon further consideration and search, a new ground(s) of rejection is made in view of Miyazawa.

Allowable Subject Matter
Claim 3 and all subsequent dependent claims are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: Based upon a thorough examination of the specific structures and functions of the Applicant’s device, the Examiner has determined that no prior art exists that anticipates this application. Furthermore, the Examiner does not believe it would be reasonable to formulate a 103 combination solely for the purpose of the rejection. The specific structures that distinguish this application over the prior art include the use of a screw that passes through the buffer plate and connects the buffer plate to the housing by passing through the tubular portion.  Further subject matter that differentiates this feature includes the spacer that covers the screw passing portion once the baffle is attached to the tubular portion and the housing and the elastic body that couples the outer housing and the tubular housing.

This feature is not found in the prior art in any form that could anticipate this device.  Any combination designed solely to reject the claim would rely heavily on hindsight and would therefore be impermissible.  Furthermore, if an attempt was made to combine several pieces of prior art to form a 103 combination, this combination would alter the device to the extent that it would no longer function as intended.

As a point of reference, the closest prior art that the Examiner was able to locate was Miyazawa, (2021/0260745).  This reference contained a very similar looking baffle plate.  However, the ancillary features surrounding the baffle plate such as the screws and the spacers do not appear in this device.
 
Claim Objections
Claim 1 is objected to because of the following informalities:  The inside and the outside of the following claim limitation are not easily understood. “the tubular portion, includes the outside, and a baffle plate attached to the housing includes the inside”.  Appropriate correction is required.
                                                  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 and all subsequent dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 15 recites the limitation "the rectifier”.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Examiner’s Note

The Examiner notes that there are two sets of rejection for this claim.  This merely represents the fact that the previous art rejection was not overcome (Oktavec), while after a thorough search a more succinct piece of art was found (Miyazawa).

Claims 1-2 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oktavec, (US 2017/0110935).

Regarding claim 1, Oktavec discloses:  An electric power tool (Fig. 1, power tool 10) comprising: 

a housing (Fig. 1, motor housing 12) that houses a motor  (Fig. 3, motor assembly 16); 

a fan (Fig. 5, fan 86) that is configured to rotate in association with driving of the motor to generate a cooling air for the motor within the housing ([0090] “The fan 86 is rotatably mounted on a front end 88 of the rotor shaft 78”); and 

an air funnel (Fig. 5, baffle 73) on an upstream side of the fan with regard to a flow of the cooling air- and that has a narrowing diameter in a direction of is configured to rectify the flow of the cooling air ([0090], “The baffle 73 disposed between the stator assembly 70 and the fan 86 guides the air flowing through the housing 12 towards exhaust vents 92 (FIG. 1) of the gear case 24.”) , wherein 

the housing includes a tubular portion that houses the fan (Fig. 5, motor case 22, later disclosed as 222 and 322 in later embodiments), 

the air funnel is divided into an inside (Fig. 5 shows the inside portion of the guide, that portion closest to the center axis) and an outside (Fig. 5 shows the outside portion of the guide, that which abuts the motor case 22) in a radial direction of the tubular portion, 

the tubular portion includes the outside (Figure 4 clearly shows the outer portion of the baffle 73 in contact with the inner portion of the motor case 22), and 
a baffle plate (Fig. 5, baffle 73) attached to the housing includes the inside.

Regarding claim 2, Oktavec further discloses: the baffle plate (Fig. 5, baffle 73) has an abutting portion that abuts on a stator of the motor in an axial direction of the stator (this feature can be seen clearly in Fig. 3).

Claims 1-2 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyazawa, (US 2021/0260745).

Regarding claim 1, Miyazawa discloses: An electric power tool (Fig. 1, disc grinder 1) comprising: 

a housing (Fig. 1, motor housing 10) that houses a motor (Fig. 1, motor 5); 

a fan (Fig. 1, cooling fan 13) that is configured to rotate in association with driving of the motor to generate a cooling air for the motor within the housing ([0031]); and 

an air funnel (Figures 12-16, fan guide 50) on an upstream side of the fan with regard to a flow of the cooling air- and that has a narrowing diameter in a direction of is configured to rectify the flow of the cooling air ([0061], “In the fan guide 50, a first cylindrical part 51 having a large diameter is formed on the front side, and a guide surface 53 is formed extending so as to be narrowed radially inward from the vicinity of a back end of the first cylindrical part 51.”) , wherein 
the housing includes a tubular portion that houses the fan (Fig. 12, opening part 10a of motor housing 10), 
the air funnel is divided into an inside (Fig. 15 shows the inside portion of the guide) and an outside (Fig. 16 shows the outside portion of the guide) in a radial direction of the tubular portion, 
the tubular portion includes the outside (Figure 12 clearly shows the tubular portion of the housing mated to the outside portion of the guide), and 
a baffle plate (Figs. 12-16, guide surface 53) attached to the housing includes the inside.

Regarding claim 2, Miyazawa further discloses: the baffle plate has an abutting portion that abuts on a stator of the motor in an axial direction of the stator ([0008], “the fan guide has an abutment part abutting against an end surface of the stator core of the stator”).

Regarding claim 15, Miyazawa discloses: An electric power tool (Fig. 1, disc grinder 1) comprising: 

a housing (Fig. 1, motor housing 10) that houses a motor (Fig. 1, motor 5); 

a fan (Fig. 1, cooling fan 13) that is configured to rotate in association with driving of the motor to generate a cooling air for the motor within the housing ([0031]);

an air funnel  (Figures 12-16, fan guide 50) on an upstream side of the fan with regard to a flow of the cooling air and that has a narrowing diameter in a direction of the flow of the cooling air ([0061], In the fan guide 50, a first cylindrical part 51 having a large diameter is formed on the front side, and a guide surface 53 is formed extending so as to be narrowed radially inward from the vicinity of a back end of the first cylindrical part 51.”), wherein 

the air funnel housing includes a tubular portion that houses the fan (Fig. 12, opening part 10a of motor housing 10), 

the rectifier is divided into an inside  (Fig. 15 shows the inside portion of the guide)  and an outside (Fig. 16 shows the outside portion of the guide) in a radial direction of the tubular portion,  

a ring-shaped portion of the tubular portion is the outside (Fig. 15, first cylindrical part; 51a) , 

a ring-shaped baffle plate (Figs. 12-16, guide surface 53)  is the inside, and 
the baffle plate (Figs. 12-16, guide surface 53)  is assembled to the housing (as shown in Figure 12).

Regarding claim 16, Miyazawa further discloses: the ring-shaped portion  (Figures 12-16, fan guide 50)   is a tapered portion that tapers radially outwards away from the motor (see Examiner Illustration 1.  The tapered portion is in the same exact spot as the current applications tapered portion, item 30)(further discussed in [0061], “In the fan guide 50, a first cylindrical part 51 having a large diameter is formed on the front side, and a guide surface 53 is formed extending so as to be narrowed radially inward from the vicinity of a back end of the first cylindrical part 51.”).
.

    PNG
    media_image1.png
    268
    374
    media_image1.png
    Greyscale

Examiner Illustration 1
Regarding claim 17, Miyazawa further discloses: the ring-shaped baffle plate  (Figures 12-16, fan guide 50) tapers radially outwards away from the motor (see Examiner Illustration 1.  The tapered portion is in the same exact spot as the current applications tapered portion, item 30) ([0061]).

Regarding claim 18, Miyazawa further discloses: an inner circumference of the ring-shaped portion (Fig. 15, first cylindrical part; 51a) abuts an outer circumference of the ring-shaped baffle plate  (Figs. 12-16, guide surface 53).

Regarding claim 19, Miyazawa further discloses: the ring-shaped portion (Fig. 15, first cylindrical part; 51a) and the ring-shaped baffle plate  (Figs. 12-16, guide surface 53) comprise a continuous tapered surface (see Examiner Illustration 1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095. The examiner can normally be reached Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731